Case 2:19-cv-01301-KJD-BNW Document 41
                                    39 Filed 03/05/21
                                             03/02/21 Page 1 of 8
Case 2:19-cv-01301-KJD-BNW Document 41
                                    39 Filed 03/05/21
                                             03/02/21 Page 2 of 8
Case 2:19-cv-01301-KJD-BNW Document 41
                                    39 Filed 03/05/21
                                             03/02/21 Page 3 of 8
Case 2:19-cv-01301-KJD-BNW Document 41
                                    39 Filed 03/05/21
                                             03/02/21 Page 4 of 8
Case 2:19-cv-01301-KJD-BNW Document 41
                                    39 Filed 03/05/21
                                             03/02/21 Page 5 of 8
Case 2:19-cv-01301-KJD-BNW Document 41
                                    39 Filed 03/05/21
                                             03/02/21 Page 6 of 8
Case 2:19-cv-01301-KJD-BNW Document 41
                                    39 Filed 03/05/21
                                             03/02/21 Page 7 of 8




              March 5, 2021.
Case 2:19-cv-01301-KJD-BNW Document 41
                                    39 Filed 03/05/21
                                             03/02/21 Page 8 of 8
